 


109 HR 3009 IH: A Guaranteed Home for Our Veterans Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3009 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to enable veterans to transfer from a State veterans home in one State to a State veterans home in another State, on a space-available basis, without a waiting period with respect to establishment of State residency. 
 
 
1.Short titleThis Act may be cited as the A Guaranteed Home for Our Veterans Act of 2005. 
2.Authority for veterans to transfer from a State veterans home in one State to a State veterans home in another State 
(a)In general 
(1)Chapter 17 of title 38, United States Code, is amended by inserting at the end of subchapter V the following new section: 
 
1744.Transfers from State home in one State to State home in another State No payment or grant may be made under this subchapter to a home in a State that does not allow a veteran who is a resident of a State home in a different State to transfer to a State home in that State, on a space-available basis, without a requirement for a waiting period with respect to establishment of State residency.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1743 the following new item: 
 
 
1744. Transfers from State home in one State to State home in another State. 
(b)Effective dateSection 1744 of title 38, United States Code, as added by subsection (a), shall apply with respect to payments and grants made by the Secretary of Veterans Affairs under subchapter V of chapter 17 of title 38, United States Code, after the date of the enactment of this Act.  
 
